 


109 HR 1748 IH: Union Member Freedom From Strikes Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1748 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Norwood (for himself, Mr. Kingston, Mr. Deal of Georgia, Mr. Linder, Mr. Garrett of New Jersey, Mr. Akin, and Mr. Burton of Indiana) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To require labor organizations to guarantee members the opportunity to vote on contracts prior to work stoppage. 
 
 
1.Short titleThis Act may be cited as the Union Member Freedom From Strikes Act of 2005.  
2.Membership right to vote on contractsSection 8(b) of the National Labor Relations Act (29 U.S.C. 158(b)) is amended— 
(1)by striking and at the end of paragraph (6); 
(2)by striking the period at the end of paragraph (7) and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(8)to strike an employer unless the employees of the collective bargaining unit engaged in the strike have voted by secret ballot to reject the last contract offer proposed by such employer; and. 
 
